Citation Nr: 1526127	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO. 07-36 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a May 1980 rating decision, which denied entitlement to a service connection for a delayed stress reaction.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO). The Veteran seeks revision of a May 1980 rating decision, which denied entitlement to service connection for a delayed stress reaction, on the basis that the RO committed CUE.

In a January 2013 decision, the Board found that CUE had not been committed in the May 1980 rating decision. The Veteran appealed the January 2013 Board decision to the Court. In a June 2014 memorandum decision, the Court vacated the January 2013 Board decision, and remanded the motion to the Board for further proceedings.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

The Veteran has failed to show that the applicable statutory and regulatory provisions existing at the time of the May 1980 rating decision were incorrectly applied, such that they involved undebatable error, which had it not been made, would compel the conclusion, to which reasonable minds could not differ, that the decision would have been manifestly different but for the error.


CONCLUSION OF LAW

The May 1980 rating decision does not contain CUE. 38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Merits of the Motion

This matter was remanded in June 2014, after the Court concluded in a memorandum decision that the Board failed to discuss the Veteran's lay statements regarding service combat. The Board has considered the Veteran's petition de novo and finds no CUE in the May 1980 rating decision. 

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes CUE, the prior decision will be reversed or amended. See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a) (2014). "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). To establish a valid CUE revision, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992). 

CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

It is well-settled law that CUE may only be present in a prior determination when: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated. Eddy v. Brown, 9 Vet. App. 52 (1996). A simple disagreement with how the RO evaluated the facts is not sufficient to show CUE. Luallen v. Brown, 8 Vet. App.92, 95 (1995). 

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision. Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000). 

In light of the Veteran's contentions voiced before VA and the Court, it is important to note the doctrine of resolving reasonable doubt in favor of the Veteran is not for application. Yates v. West, 213 F.3d 1372 (2000). Further, it is the Veteran's burden of showing that CUE is present. King v. Shinseki, 26 Vet. App. 433, 439 (2014).

The matter was remanded for the Board to consider the Veteran's allegation that the RO had failed to apply 38 C.F.R. § 3.304(d) to the claim in the May 1980 rating decision and that the correct application of this regulation would have then led to a grant of service connection for delayed stress reaction. Under the then-applicable 38 U.S.C. § 354(b), VA:

" . . . shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service . . . ."

38 U.S.C. § 354(b) (1980).

Specifically as to the regulation cited:

" . . .[s]atisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service event though there is no official record of such incurrence or aggravation."

38 C.F.R. § 3.304(d) (1980).

Contrary to what the Veteran now argues, it is not the Board's present task on direct review to determine whether the Veteran served in combat, but whether his collateral attack shows that the RO clearly and unmistakably erred in 1980 in implicitly finding that he did not do so. The Court in part directed that the Board discuss whether the Veteran's allegations of record in 1980 that he was "transferred" to combat because of the need for infantrymen (i.e., "on -foot soldiers"); and that he then "engaged in combat and that he saw friends die" were sufficient to trigger the application of 38 C.F.R. § 3.304(d). In particular, the Court directed that the Board should have discussed whether the Veteran's lay statements "undebatably established that [the Veteran] served in combat and was entitled to the presumption in 38 C.F.R. § 3.304(d)." Memorandum decision, page 7.

Given there was evidence that could be interpreted as against the Veteran's 1980 assertions, the essential question was whether the Veteran's mere allegation was enough not only to trigger 38 C.F.R. § 3.304(d) but to compel a grant of service connection by the RO in 1980 and not by the Board in this review of a collateral attack as the Veteran now apparently argues. 

The 1980 adjudicator's task was not to ignore the service personnel and medical records, merely because the Veteran provided an account of what else may have occurred during his service. All of the service personnel records (in particular his DA Form 20, Enlisted Qualification Record) indicated that he was trained in, and held a military occupational specialty of 44C20, or of "welder" or "senior vehicle mechanic." His listed "Awards and Decorations" indicate that he received the National Defense Service Medal, the Vietnam Service Medal, an "overseas bar" and the Vietnam Campaign Medal with "60 device " (a service award to members of the U.S. military, provided by the then-South Vietnamese government). 

While his record of assignments indicates that in February 1967, during posting in Vietnam, the Veteran was transferred from Company C, 704th Maintenance Battalion to Headquarters and Headquarters Troop, 3rd Squadron, 5th Cavalry, 9th Infantry Division, it cannot be "unmistakably" found that the transfer was an indication of infantry related duties. The Veteran, a mechanic was being transferred to a command that had mechanical vehicles. 

While the law has developed up to 2015 that VA would be required to further investigate such an account by a claimant, in 1980 the Veteran's transfer in and of itself was neither more or less indicative of imminent duties than a clerk-typist's assignment to an artillery unit indicating that he would soon maintain an howitzer; or a supply technician's transfer to a hospital suggesting that she would assume duties as a surgical assistant. Additionally, the Veteran's various promotion and transfer orders all indicate that the Veteran's military occupational specialty was in the same group - "44," indicating mechanical services.

To the extent that they show evidence of his military duties which would give rise in 1980 to possible consideration of the combat presumption (i.e., relevant to the commonly now referred to an the in-service incident), the service treatment records have a June 1967 notation that he was treated for 3rd degree burns across the top of his foot from an "arch welder-" certainly not suggestive of any duties other than that of welder. 

The Veteran through his representative has alleged that because the Veteran's service personnel records were missing while he was on active service and reconstituted, this was in and of itself a clear and unmistakable indication in 1980 that he was in combat; or, per force the Veteran's records in 1980 were incomplete. See Veteran's brief before the Court, page 8, arguing that the Board relied on a "demonstrably incomplete body of service records." 

The Veteran's September 2012 assertion in this regard does not specify what any allegedly missing document would have shown in 1980. The Veteran has not alleged in this collateral attack that there exists an alternative DA Form 20, or more correct Report of Separation from the Armed Forces (DD Form 214) or service treatment records or records of commendation or appreciation or other documents. There is no indication that the Veteran's service personnel or medical records as were presented in 1980 were incomplete. Of record is a May 15, 1968 request for reconstructed records generated by a military command in Fort Bragg, North Carolina. On July 8, 1968, an endorser indicated that the reconstituted records were furnished on May 29 1968 and that "no action [was] necessary." 

That the Veteran's service records were once misplaced while he was on active duty does not avail him a CUE finding, because his service records were then reconstituted by the service department while he was on active duty and in any case did not appear incomplete - either in May 1980 or now. For these reasons, there is no basis now to question the service department's findings that the Veteran's service records were complete when they were recovered while he was on active duty. See e.g., Leonard v. Brown, 10 Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. §§ 3.203(a), (c) (1997).

Moreover, even were it determined that records were missing, a search of the applicable statutes and regulations in 1980 has not revealed any applicable presumption that would have benefited the Veteran. Indeed, 35 years after the May 1980 rating decision, the Court held in Cromer v. Nicholson, 19 Vet. App. 215 (2005), that there was no "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown. 
 
Through his former representative, the Veteran asserted in an August 2011 Informal Hearing Presentation, that "[a]lthough the Veteran's DD-214 indicated he served as a welder in service, by definition of service as a soldier, he was an infantryman" and that "he would have likely been required to undertake infantry tasks." 



However, "likely" the Veteran's present allegation may be (even were it to be accorded credibility) cannot in plain language be interpreted as "unmistakably" for the purposes of determining whether CUE exists in 1980. The mere fact that a Veteran undertook "Basic Combat Training" upon enlistment or induction only establishes that he or she was qualified for military service after an introductory course at the very beginning of military service. Indeed, it is well known that all military personnel undertake "basic combat training," including medics, hospital assistants, chaplain's assistants, supply clerks, lawyer's assistants, cooks, truck drivers, courts-martial trial reporters, recreational specialists, plumbers, etc. 

As a general matter relevant to the sufficiency of the RO's analysis in May 1980, the requirement for a detailed statement of reasons and bases was not applicable at that time. Natali v. Principi, 375 F.3d 1375 (Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Evans v. McDonald, 27 Vet. App. 180 (2014); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require VA to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the rating board was presumed to have made the requisite findings under a presumption of validity). 

As to the Veteran's current contentions as to flawed reasons and bases in the 1980 decision, the RO was not then obligated to make a specific finding related to combat. It was not until approximately 13 years after the May 1980 rating decision that the Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), held that a preliminary question involving such claims involving combat status is whether the claimant served in combat. 

The Veteran's contention that he was an infantryman by definition of service, and his contention that the fact that his service records were lost while he was in Vietnam was consistent with the circumstances, conditions, and hardships of service in a war zone and with service in a combat unit, do not indicate either together or separately that the RO failed to apply 38 C.F.R. § 3.304(d) as it existed at the time or incorrectly applied the statutory or regulatory provisions extant in May 1980. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). The sum of the Veteran's CUE collateral attack is thus specific as to how the Veteran's service records should have been evaluated in 1980 by the RO. 

Similarly, the Veteran argues that the Board, in 2015, has not properly considered the Veteran's lay statements to an April 1980 VA examiner in which the Veteran described experiencing hand-to-hand combat with very severe fighting while serving in Vietnam. This argument misconstrues the nature of a CUE motion. Again, the Board's scrutiny is not on direct review of the May 1980 decision. A CUE motion is a collateral attack on a final RO or Board decision. See Evans v. McDonald, 27 Vet.App. 180, 185; see also Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed.Cir.1998)). The claimant bears the burden of showing that the correct facts in the record were not before the adjudicator. Damrel v. Brown, 6 Vet.App. 242, 245 (1994). In adjudicating a motion for CUE, it is not the Board's role to re-weigh evidence. The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated. Eddy v. Brown, 9 Vet. App. 52 (1996). 

The Board has not identified any law applicable in 1980 that would compel an RO to accept a medical examiner's credibility judgment regarding a claimed in-service event. Indeed, the Court held 16 years after the now-collaterally attacked rating decision in Moreau v. Brown, 9 Vet. App. 389 (1996) that such a judgment by a medical examiner did not support the occurrence of the stressor in a PTSD service connection claim. 

The Veteran's lay statements to the April 1980 VA examiner were of record at the time of the May 1980 RO decision in question, as were the Veteran's service treatment records, service personnel records, and private and VA medical records. The Veteran and his representative have presented no evidence showing that these lay statements were not considered at the time of the May 1980 RO decision. See Natali and Pierce, King v. Shinseki, 26 Vet.App. 433 (2014), Joyce v. Nicholson, 19 Vet. App. 36 (2005); Eddy v. Brown, 9 Vet. App. 52 (1996). 

Additionally, the Board cannot find any provision in 1980 to suggest other than it was the prerogative of the factfinder-in this case, the May 1980 RO-to interpret the evidence and draw reasonable inferences from it. Evans v. McDonald, 27 Vet.App. 180, 187 (2014); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Gilbert v. Derwinski, 1 Vet.App. 49, 52 (1990).

Therefore, it is a fact that at the time of the May 1980 RO decision, the Veteran asserted that he experienced combat. It is also a fact that at the time of the May 1980 RO decision, the service personnel records demonstrated that the Veteran served in the Republic of Vietnam as a welder. In particular, the May 1980 author of the rating decision specifically noted in the "D" (decision) section of the rating decision that "[n]o specific incidences of trauma have been indicated by the veteran" and that there was "no evidence of [a neuropsychiatric] condition . . . in military service." 

The Veteran has not presented any argument that these findings as presented in 1980 are incorrect. The representative's argument that the Veteran's lay statements were not properly considered amounts to a disagreement as to how the facts were weighed or evaluated by the RO in the May 1980 RO decision, and by regulation, a disagreement as to how the facts were weighted or evaluated cannot be CUE. 38 C.F.R. § 20.1403(d) (2014). Evans v. McDonald, 27 Vet.App. 180, 189 (2014); Natali, supra. Accordingly, the Board cannot conclude that the evidence undebatably established that the RO failed to apply 3.304(d) in the May 1980 rating decision. The Veteran and his representative may disagree with how the RO weighed the facts in May 1980, but the May 1980 rating decision was supportable under the law in effect at the time. 

The Veteran's representative has additionally asserted that if the Veteran had been found to be a combat veteran in the May 1980 rating decision, the outcome of the decision would have manifestly changed. Even if in weighing or evaluating the evidence in May 1980 the RO found the Veteran to be a combat Veteran, it is not clear that the "nexus" requirement for a grant of service connection would have been met. 

The Veteran's representative has argued that the Veteran's lay statements to the April 1980 VA examiner provide the necessary nexus via a continuity of symptomatology. Given the other record evidence, such is plainly speculative and not "clear and unmistakable." 

Contrary to what he reported to the April 1980 VA examiner, the Veteran also indicated on a June 1969 Report of Medical History (RMH) completed at the conclusion of his active duty that he did not experience nervous trouble of any sort. As the Veteran's statements to the April 1980 VA examiner concerning a continuity of psychiatric symptoms are contradicted by his own indication on the June 1969 RMH that he did not experience nervous trouble of any sort, debate exists regarding whether there was a continuity of symptomatology. Because of this disparity, the evidence does not undebatably show that service connection would have been warranted for a delayed stress reaction had the RO's weighing of the evidence in May 1980 found the Veteran to be a combat veteran. The evidence of record was not so unequivocal that the outcome would undoubtedly have been different. King v. Shinseki, 26 Vet.App. 433, 440, 441 (2014).

There is no question that had the record as constituted in 1980 come before the Board on direct review now, a remand for further development (or indeed a granting of the benefit) would have swiftly followed. However, such a different outcome in 2015 does not necessarily equate to clear and unmistakable error in 1980. In sum, no error in the May 1980 rating decision has been identified which, had it not been made, would have manifestly changed the outcome when it was made. See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2014). There is no indication that the correct facts, as they were known at that time, were not before the RO or that the statutory or regulatory provisions extant at the time were incorrectly applied. 


ORDER

The appeal is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


